Mr. Justice PARKER,
concurring in the result.
I concur with the result reached by the present opinion since, as conceded by the appellant, cases relating to the use of “and/or” cannot be resolved on generalities but rather according to the pertinent facts of each case. In Wambeke v. Hopkin, Wyo., 372 P.2d 470, 475-476, we recognized tenancy by the entireties as to personal property and set out the minimum requirements therefor. In Hundley v. Neely, Wyo., 365 P.2d 196, 198, we indicated the importance of the parties’ intentions for the creation of a joint tenancy and such intentions are no less important as to tenancy by the entireties. The trial court here was warranted in concluding that under the circumstances disclosed by the record tenancy by the entireties did not exist.